PER CURIAM.
We affirm the trial court’s decision denying appellant’s claim for interest on the medical expenses portion of her personal injury claim.
We have previously held that interest is not compensable on the elements of dam*868age recoverable in personal injury actions. United Services Auto. Ass’n v. Strasser, 530 So.2d 1026 (Fla. 4th DCA 1988); Aetna Cas. & Sur. Co. v. Langel, 587 So.2d 1370 (Fla. 4th DCA 1991); see also Argonaut Insurance Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985).
However, we perceive a logic in appellant’s claim that past medical expenses do not pose the same concerns as other personal injury damages. Past medical expenses are ascertainable and the dates are readily available. We also find that the issue is one of great public importance and certify the following question to the supreme court:
IS A CLAIMANT IN A PERSONAL INJURY ACTION ENTITLED TO INTEREST ON PAST MEDICAL EXPENSES?
ANSTEAD, LETTS and DELL, JJ., concur.